Citation Nr: 0636626	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a temporary total disability rating for 
treatment of a service-connected disability pursuant to 
38 C.F.R. § 4.30.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a compression fracture, L3, with limitation of 
motion and degenerative disc disease.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board, most recently in 
November 2004 when it was remanded for further development.


FINDINGS OF FACT

1.  The veteran has not been hospitalized for a service-
connected disability for a period in excess of 21 days.

2.  The veteran has not demonstrated a need for post-hospital 
care and a prolonged period of convalescence so as to warrant 
referral to the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321(b)(1) (2006).

3.  The veteran's service-connected residuals of a 
compression fracture, L3, are manifested by pronounced 
degenerative disc disease characterized by recurring 
debilitating low back pain.

4.  The veteran's service connected disabilities  preclude 
substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
evaluation for a service-connected disability requiring 
hospital treatment or observation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2006).

2.  The criteria for entitlement to a rating of 60 percent 
for service-connected residuals of a compression fracture, 
L3, with limitation of motion and degenerative disc disease, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285, 5292, 5293, 
5295 (2002); Diagnostic Codes 5235, 5237, 5243 (2006).

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated December 2004.  
Moreover, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
in the December 2004 letter and, previously, in letters dated 
May 2003 and July 2001.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the December 2004 letter was 
sent to the appellant prior to the most recent readjudication 
of this case associated with the issuance of the November 
2005 supplemental statement of the case.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The July 2001, May 2003, and December 2004 VCAA letters 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issues of 
entitlement to an increased rating and entitlement to total 
disability rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and severity of 
his service connected disabilities.  However, there has been 
no notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, including in-service, private, and VA have been 
obtained and the veteran has been afforded VA examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

Temporary Total Rating

38 C.F.R. § 4.29 contemplates ratings for service-connected 
disabilities requiring hospital treatment or observation.  
The regulation provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  Subsection (g) 
provides that meritorious claims of veterans who are 
discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. § 
3.321(b)(1).

It is not entirely clear from the record which particular 
time period the veteran contends warrants a temporary total 
disability rating.  The medical evidence in this case does 
not show that the veteran's service connected disabilities 
have ever resulted in treatment meeting the conditions for 
assignment of a temporary total disability rating.  The 
veteran is currently service connected for residuals of a 
spinal injury, an adjustment disorder, and the residuals of 
fracture of the right mandible.  The Board notes that the 
residuals of the fracture of the right mandible is rated as 0 
percent disabling and does not appear to be part of the 
veteran's claim.

The Board acknowledges that the veteran underwent surgery 
with multiple laminectomies in November 2004 to relieve 
chronic back symptoms.  There is some conflict in the medical 
evidence as to whether the full extent of the veteran's 
current back symptoms can be medically attributed to his 
service-connected disability.  However, the most recent VA 
examination report associated with this claim, dated January 
2005, probatively concludes that the symptoms of the 
veteran's degenerative disc disease throughout his spine 
cannot be distinguished from symptoms directly caused by his 
service-connected disability.

However, even assuming that the November 2004 surgery was 
treatment for back symptoms which can be entirely associated 
with the veteran's service-connected residuals of a spinal 
injury, the Board nevertheless finds that there is no showing 
that this treatment meets the conditions for a temporary 
total disability rating.  The veteran was not hospitalized 
for 21 days; rather the record shows that the veteran was 
admitted to the hospital on November 19, 2004 and discharged 
on November 26, 2004.  Although it appears that veteran was 
issued a wheelchair at the time of discharge, there is no 
indication in the medical record that the aftermath of the 
surgery has necessitated home care; there is no showing of 
incompletely healed surgical wounds, continuous use of a 
wheelchair, or immobilization by cast.  Additionally, there 
has been no showing of post-surgical convalescence of at 
least a month's duration; there is no hospital record 
indicating such a convalescence and, moreover, the Board 
notes that the January 2005 VA examination report indicates 
that no qualifying convalescence was necessary.  The report 
states that "[t]he veteran has had no doctor ordered 
incapacitating episodes ... he was told since surgery to 'take 
it easy', which to him means that he should lie down when he 
feels fatigued."

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for entitlement 
to a temporary total evaluation under 38 C.F.R. § 4.29 have 
not been met.  

Although the Board does not doubt that the veteran's surgery 
took time to heal completely and the Board fully acknowledges 
that the veteran's back disability causes him significant 
difficulty, the evidence does not demonstrate a need for 
post-hospital care and a prolonged period of convalescence so 
as to warrant referral to the Director, Compensation and 
Pension Service for the assignment of a total disability 
rating.  Accordingly, the Board does not find a meritorious 
claim warranting referral to the Director, Compensation and 
Pension Service under 38 C.F.R. § 3.321(b)(1).  


Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a lumbosacral 
spine injury warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed.Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The new criteria also include the following provisions:

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also Diagnostic 
Code 5003)
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The veteran's service-connected residuals of a lumbosacral 
spine injury are currently rated by the RO under the former 
provisions of Diagnostic Codes 5285 and 5292.  As the 
veteran's original lumbosacral spine injury involved a 
fractured vertebra, Diagnostic Code 5285 was applied.  This 
regulatory provision directed that residuals of a vertebra 
fracture should be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Diagnostic Code 5285 further 
provided that a 60 percent disability rating was warranted 
for residuals of vertebra fracture without cord involvement, 
but with abnormal mobility requiring neck brace (jury mast).  
A 100 percent disability rating was warranted for residuals 
of vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation was 
to be considered, and lesser involvements were to be rated 
for limited motion and nerve paralysis.

Limitation of motion was rated under Diagnostic Code 5292.  
Under this regulatory provision, a rating of 40 percent was 
warranted for severe limitation of motion; a 20 percent 
rating was warranted for moderate limitation of motion; and a 
rating of 10 percent was warranted for slight limitation of 
motion.

In this case, the veteran's service connected back disability 
is currently rated as 30 percent disabling under the old 
criteria: 20 percent for limited motion under Diagnostic Code 
5292 plus 10 percent for demonstrable deformity of vertebral 
body under Diagnostic Code 5285.

Under the old criteria for Diagnostic Code 5293, when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Under the old Diagnostic Code 5295, a 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  If there is lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position, a 20 percent evaluation is 
in order.  Finally, a maximum schedular rating of 40 percent 
is awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed.Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as the amendments discussed above have a specified 
effective date without provision for retroactive application, 
the amendments may not be applied prior to their effective 
date.  As of the effective date, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet.App. 625, 629 (1992).  In this case, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The medical evidence of record indicates that the veteran's 
disability would be more appropriately rated under the 
criteria for intervertebral disc syndrome.  The veteran has 
been found to have degenerative disc disease of the lumbar 
spine, and is currently status post laminectomies.  The 
January 2005 VA examination report, from the most recent VA 
examination conducted in association with this claim, 
contains the examiner's conclusion that the degenerative disc 
disease in the area of L3-4 is more likely than not caused by 
the veteran's in-service spinal injury.  The examiner also 
concludes that "it is not possible to differentiate between 
the symptoms due to other [unrelated degenerative spinal] 
disease and the service connected disability at this time 
without resorting to unfounded speculation."

In this case, the Board notes that there is a relevant 
conflict in the medical evidence as to the extent to which 
the veteran's current back symptoms can be attributed to his 
in-service spinal injury.  Specifically, the January 1999 VA 
medical examination report notes that the veteran's lumbar 
spine disability is productive of pain and limitation of 
motion, attributes these symptoms to residuals from his in-
service spine injury, and diagnoses the veteran with post-
traumatic degenerative arthritis of the lumbar spine.  The 
July 2003 VA examination report notes the same symptoms of 
pain and limitation of motion and states that the in-service 
compression fracture is likely not symptomatic but that the 
degenerative changes secondary to this fracture are likely 
causing the veteran's symptoms; this examiner states that the 
veteran's low back condition is 100 percent related to the 
veteran's service-connected disability.  The April 2004 VA 
examination report, along with an added June 2004 etiological 
opinion from the examiner, notes the same symptoms as the 
previous two examination reports and states that the 
veteran's current symptoms are not related to his in-service 
injury but rather are attributable to the aging process.

To resolve the conflict of medical opinions in the record, 
the Board remanded the case in November 2004 and directed 
that a new VA examination be conducted to provide a 
clarifying current medical opinion.  The resulting January 
2005 VA examination report clearly and specifically concludes 
that the degenerative disc disease at L3-4 is likely related 
to service and, moreover, that it is impossible to 
distinguish between the veteran's service related back 
symptoms and any non-service-related back symptoms.  The 
Board notes that it is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 
136, 140 (1996).  While the medical evidence in this case is 
conflicted, the Board believes that the January 2005 VA 
examination report is most probative since it specifically 
addresses the veteran's degenerative disc disease in detail, 
was authored in the aftermath of his significant back 
surgery, and was authored with the benefit of review of the 
claims folder including all the previous conflicting 
opinions.  Particularly, the Board notes that the January 
2005 VA examination report acknowledges the point that much 
of the veteran's current back pathology is not directly due 
to the in-service injury, but explains that it is impossible 
to distinguish the causation of the of the directly service-
related back pathology from the rest of the disc disease 
"without resorting to unfounded speculation."

After careful consideration of the record and applying the 
benefit of the doubt rule, the Board finds that the medical 
evidence establishes that a 60 percent disability rating is 
warranted under the old criteria of Diagnostic Code 5293, as 
the manifestations of the veteran's low back disability 
approximate the criteria for pronounced intervertebral disc 
syndrome.  38 C.F.R. §§ 4.3, 4.20, 4.71a, Diagnostic Code 
5293.  The record shows that the veteran has complaints of 
severe and frequently recurrent pain associated with his 
lower back daily, even following the November 2004 spinal 
surgery performing several laminectomies.  The veteran still 
requires at least 5 medications to control the pain; the 
significant medication required to manage the veteran's pain 
has resulted in intellectual slowing.  The record shows that 
the veteran spends 4 hours a day in bed, in addition to his 
normal time sleeping, due to the chronic back pain. The 
benefit of the doubt is resolved in the veteran's favor.


TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Here, In addition to the lumbar spine disability discussed 
above, service connection is in effect for an adjustment 
disorder with depressed mood, evaluated as 30 percent 
disabling, and residuals of a fracture of the right mandible, 
evaluated as noncompensable. The combined evaluation is now 
70 percent. The veteran reportedly last worked in the mid-
1990s as a part-time mechanic and machinist.

The veteran is in receipt of Social Security Administration 
disability benefits, and a January 2005 VA examiner has 
opined that "[t]he veteran is clearly disabled for any kind 
of physical activity because of his difficulty in sitting for 
any length or time and walking.  It seems to me that he ... is 
essentially unemployable." Given the severity of the 
service-connected low back disability, now warranting a 60 
percent evaluation, in conjunction with the service-connected 
psychiatric disorder, it is reasonable to conclude that these 
conditions effectively preclude the veteran from obtaining 
and retaining gainful employment. Accordingly, TDIU is order. 
The benefit of the doubt again is resolved in the veteran's 
favor.  


ORDER

A temporary total disability rating is denied.

A 60 percent disability rating for service-connected 
residuals of a compression fracture, L3, with limitation of 
motion and degenerative disc disease is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

TDIU is granted, subject to the law and regulations governing 
the payment of monetary benefits.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


